             Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 1 of 26



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Southern Division

Bureau of Consumer Financial Protection
1700 G Street NW
Washington, DC 20552,
                                                Complaint for a Civil Case
Plaintiff,                                      Civil Action No.

                   v.
Fair Collections & Outsourcing, Inc.
12304 Baltimore Avenue, Suite E
Beltsville, MD 20705
(Prince George’s County)

Fair Collections & Outsourcing of New
England, Inc.
12304 Baltimore Avenue, Suite E
Beltsville, MD 20705
(Prince George’s County),

FCO Worldwide, Inc.
12304 Baltimore Avenue, Suite E
Beltsville, MD 20705
(Prince George’s County),

FCO Holding, Inc.
12304 Baltimore Avenue, Suite E
Beltsville, MD 20705
(Prince George’s County), and

Michael E. Sobota
806 Riverside Drive
Ormond Beach, FL 32176,

Defendants.

       The Bureau of Consumer Financial Protection (Bureau) brings this action against

Fair Collections & Outsourcing, Inc., Fair Collections & Outsourcing of New England,

Inc., FCO Worldwide, Inc., FCO Holding, Inc. (collectively FCO or the FCO entities), and
            Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 2 of 26



Michael E. Sobota, FCO’s chief executive officer, president, director, and owner, and

alleges as follows:

                                    INTRODUCTION

       1.       FCO and Sobota operate the largest debt-collection company in the multi-

unit-housing industry, and they collect debt on behalf of large apartment complexes,

including student and military housing, and assisted-living facilities.

       2.       FCO routinely furnishes information to consumer-reporting agencies

(CRAs) but has failed to maintain reasonable policies and procedures regarding the

accuracy and integrity of the information it furnishes, including the handling of

consumer disputes, as required by federal law.

       3.       FCO has failed to conduct reasonable investigations of certain consumer

disputes and has failed to cease furnishing information that was alleged to have been the

result of identity theft before it made any determination of whether the information was

accurate.

       4.       In addition, FCO and Sobota have collected debt without a reasonable

basis to assert it was owed.

       5.       The Bureau brings this action based on Defendants’ violations of §

1036(a)(1)(A) of the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§

5536(a)(1)(A); § 623 of the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681s-2; §

1022.42 of Regulation V, 12 C.F.R. § 1022.42; and § 807 of the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. § 1692e.




                                             2
            Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 3 of 26



                             JURISDICTION AND VENUE

       6.       This Court has subject-matter jurisdiction over this action because it is

brought under “Federal consumer financial law,” 12 U.S.C. § 5565(a)(1), by an agency of

the United States, 28 U.S.C. § 1345, and presents a federal question, 28 U.S.C. § 1331.

       7.       Venue is proper in this district because Defendants are located, reside, or

do business in this district. 12 U.S.C. § 5564(f).

                                      THE PARTIES

       8.       The Bureau is an independent agency of the United States charged with

regulating the offering and provision of consumer financial products and services under

“Federal consumer financial law,” 12 U.S.C. § 5491(a). The Bureau has independent

litigating authority to enforce these laws. 12 U.S.C. § 5564(a), (b).

       9.       Defendant Fair Collections & Outsourcing, Inc. (FCO, Inc.) is a Maryland

corporation with its principal place of business at 12304 Baltimore Avenue, Suite E,

Beltsville, MD 20705. FCO, Inc. collects debt on behalf of multi-unit-housing

developments and furnishes information about consumers to CRAs. At all times

material to this Complaint, FCO, Inc. has transacted business in this district.

       10.      Defendant Fair Collections & Outsourcing of New England, Inc. (FCO NE)

is a Maryland corporation with its principal place of business at 12304 Baltimore

Avenue, Suite E, Beltsville, MD 20705. FCO NE collects debt on behalf of multi-unit-

housing developments and furnishes information about consumers to CRAs. At all times

material to this Complaint, FCO NE has transacted business in this district.

       11.      Defendant FCO Worldwide, Inc. (FCO WW) is a Maryland corporation

with its principal place of business at 12304 Baltimore Avenue, Suite E, Beltsville, MD

20705. FCO WW collects debt on behalf of multi-unit-housing developments and


                                              3
         Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 4 of 26



furnishes information about consumers to CRAs. FCO WW also operates a call center in

Makati City, Philippines. At all times material to this Complaint, FCO WW has

transacted business in this district.

       12.    Defendant FCO Holding, Inc. (FCO Holding) is a Maryland corporation

with its principal place of business at 12304 Baltimore Avenue, Suite E, Beltsville, MD

20705. FCO Holding collects debt on behalf of multi-unit-housing developments and

furnishes information about consumers to CRAs through its wholly-owned subsidiaries

FCO, Inc., FCO NE, and FCO WW. At all times material to this Complaint, FCO Holding

has transacted business in this district.

       13.    FCO, Inc., FCO NE, FCO WW, and FCO Holding are under common

control and operate out of a combined headquarters. The entities commingle funds and

share common employees, common officers, common ownership, and strategic

leadership such that they constitute a single business enterprise.

       14.    FCO, Inc., FCO NE, FCO WW, and FCO Holding operate under the

business names of “Fair Collections & Outsourcing” and “FCO” and share a common

website: www.fco.com. In oral and written communications to consumers, the entities

hold themselves out as “Fair Collections & Outsourcing” and “FCO.”

       15.    Defendant Michael E. Sobota is the 100% owner of FCO Holding, which, in

turn, owns 100% of FCO, Inc., FCO NE, and FCO WW. He is an officer and director of

various FCO entities, including the chief executive officer, the president, and a director

of FCO Holding, FCO NE, and FCO, Inc.

       16.    At all times material to this Complaint, Sobota has had unilateral

managerial responsibility, financial control, and ultimate decision-making authority for

FCO. He has also materially participated in the conduct of FCO’s affairs. According to


                                             4
         Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 5 of 26



FCO, Sobota is responsible for “determining, implementing, and ensuring” FCO’s

policies and procedures, including FCO’s Manual. At all times material to this

Complaint, Sobota has transacted business in this district.

       17.     At all times material to this Complaint, FCO has furnished consumer-

account information to CRAs. The consumer-account information FCO has collected

and provided is used or expected to be used in connection with a decision regarding the

offering or provision of a consumer-financial product or service and furnishing this

information is a service offered or provided for use by consumers primarily for personal,

family, or household purposes. This activity is a consumer-financial product or service

under the CFPA. 12 U.S.C. § 5481(5), (15)(A)(ix).

       18.     At all times material to this Complaint, FCO, Inc., FCO NE, FCO WW, and

FCO Holding have been “covered persons” under the CFPA because they engage in

offering or providing a consumer-financial product or service. 12 U.S.C. § 5481(5), (6),

(15)(A)(ix).

       19.     At all times material to this Complaint, FCO Holding has been a “related

person,” and therefore a “covered person,” under the CFPA. 12 U.S.C. § 5481(25)(C)(i).

       20.     At all times material to this Complaint, FCO, Inc., FCO NE, FCO WW, and

FCO Holding have been “persons” under the FCRA. 15 U.S.C. § 1681a(b).

       21.     At all times material to this complaint, FCO, Inc., FCO NE, FCO WW, and

FCO Holding have regularly furnished information relating to consumers to CRAs for

inclusion in consumer reports. Therefore, they have been “furnishers” under Regulation

V. 12 C.F.R. § 1022.41(c).

       22.     At all times material to this Complaint, all Defendants have been “debt

collectors” under the FDCPA because they have regularly collected or attempted to


                                             5
           Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 6 of 26



collect, directly or indirectly, debts owed or due or asserted to be owed to another or

have used an instrumentality of interstate commerce or the mails in a business the

principal purpose of which is collecting debts. 15 U.S.C. § 1692a(6).

                               COMMON ENTERPRISE

       23.     At all times material to this Complaint, FCO, Inc., FCO NE, FCO WW, and

FCO Holding have operated as a common enterprise that shares common ownership,

management, address, office space, and employees, and commingles funds.

       24.     FCO, Inc., FCO NE, FCO WW, and FCO Holding have operated as a

common enterprise while engaging in unlawful conduct, including the violations of law

described herein.

       25.     Because FCO, Inc., FCO NE, FCO WW, and FCO Holding have operated as

a common enterprise, each of them is jointly and severally liable for the acts or practices

alleged.

                              FACTUAL BACKGROUND

                         FCO’s Handling of Indirect Disputes

       26.     FCO furnishes information about debt collection accounts to CRAs,

including the nationwide CRAs Equifax, Experian, and TransUnion (NCRAs), and is

currently furnishing information about approximately 500,000 accounts.

       27.     The FCRA allows consumers to dispute furnished information with a CRA

(referred to as an “indirect dispute”) or directly with a furnisher (referred to as a “direct

dispute”).

       28.     FCO receives indirect disputes through the Online Solution for Complete

and Accurate Reporting (“E-OSCAR”). E-OSCAR is a web-based system developed by




                                              6
         Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 7 of 26



the NCRAs for processing Automated Credit Dispute Verifications, which refers to the

form that accompanies a consumer’s indirect dispute.

       29.    When a consumer submits an indirect dispute about a debt furnished by

FCO to one of the NCRAs, it is routed to FCO through E-OSCAR. Any supporting

documentation submitted by the consumer to the NCRA with the dispute is also sent to

FCO through E-OSCAR. In addition, the NCRAs assign a code to each dispute, reflecting

the subject matter of the dispute.

       30.    Upon receipt, FCO generally has 30 days to conduct a reasonable

investigation of a dispute, as required by FCRA§ 623(b)(1), and to submit a response

through E-OSCAR that the disputed information should be deleted, modified, or verified

as being accurate as reported.

       31.    If FCO does not respond to an indirect dispute within 30 days, FCRA §

611(a)(5)(A) requires that the CRA promptly delete the disputed information from the

disputing consumer’s file or modify the item, as appropriate, based on the results of the

CRA’s own investigation. As a result, if FCO does not timely respond to an indirect

dispute concerning information it furnished about a consumer, the disputed

information may be deleted from the consumer’s credit file by the CRA.

       32.    FCO receives and responds to about 10,000 indirect disputes each month.

       33.    At all times material to this Complaint, FCO has assigned all indirect

disputes to be handled on a centralized basis by several employees in its call center in




                                             7
         Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 8 of 26



Makati City, Philippines. The employees are ostensibly supervised by FCO’s compliance

manager, who works in Maryland.

       34.   In 2016 and 2017, four employees in FCO’s call center were primarily

responsible for responding to all of the indirect disputes that FCO received.

       35.   FCO has provided limited to no affirmative training to its employees about

how to conduct reasonable investigations of indirect disputes. While employees have

been permitted to ask questions of FCO’s compliance manager, if they asked no

questions, they have received limited guidance.

       36.   FCO has not provided employees any training on the requirements of the

FCRA as they relate to the handling of indirect disputes.

       37.   FCO has not monitored the pace at which employees respond to the

NCRAs concerning indirect disputes, except to ensure that FCO has responded to all

indirect disputes within the time period prescribed by the FCRA, so that the disputed

information would not be deleted from consumers’ credit reports by a CRA.

       38.   FCO employees have resolved indirect disputes at a fast pace that

generally allowed for only a limited review. For example, from August 2017 to

November 2017, FCO employees resolved indirect disputes at an average rate of about

17 disputes per hour, assuming that they did nothing but resolve disputes in an 8-hour

day.

       39.   Some employees have resolved indirect disputes far more quickly than

others. For example, Employee A was assigned to review all indirect disputes with

supporting documentation submitted by consumers, which are about one third of the

total indirect disputes FCO receives each month. Employee A maintained the fastest

pace of all employees, resolving about 22 disputes an hour on average from August 2017


                                            8
           Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 9 of 26



to November 2017, assuming she did nothing but resolve disputes in an 8-hour day. On

one day in September 2017, Employee A resolved indirect disputes with supporting

documentation at a rate of 33 disputes an hour.

         40.      During the calendar year 2017, FCO employees purported to verify

disputed information as being accurate in response to indirect disputes at a rate of

92.2%.

               FCO’s Policies and Procedures Regarding Indirect Disputes

         41.      For at least seven years, FCO provided limited written guidance to the

employees who responded to indirect disputes. From November 2010 through at least

December 2017, FCO provided its employees with a document it called the “E-OSCAR

Manual” or “Manual,” which provided limited instructions on how to respond to certain

categories of disputes. During that time, the Manual was FCO’s only written policy and

procedure regarding the handling of indirect disputes.

         42.      The Manual was drafted by FCO’s compliance manager and authorized by

Sobota, who is the only person with authority to change FCO’s policies and procedures.

         43.      The Manual provided limited instructions for responding to certain types

of indirect disputes.

         44.      For example, if a dispute is associated with an account that has been paid,

the Manual does not instruct employees to conduct an inquiry into the substance or

nature of the dispute. Instead, the Manual instructs employees to verify the information

as accurate based on the fact that the account has been paid and the disputing

consumer’s Social Security number matches the information in FCO’s account database.

         45.      For disputes relating to an account that a consumer alleges is the result of

identity theft or fraud, or that the consumer otherwise alleges does not belong to him or


                                                9
           Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 10 of 26



her, the Manual instructs employees to verify the disputed information as accurate if the

disputing consumer’s Social Security number and name match the information in FCO’s

account database. The Manual does not instruct employees to conduct a further inquiry

that considers the substantive information provided in a consumer’s dispute.

       46.     For many other types of disputes, the Manual provides no guidance.

       47.     The Manual does not instruct employees to review and consider the

supporting documentation, if any, submitted by consumers and transmitted to FCO by

the NCRAs through E-OSCAR, before responding to an indirect dispute.

       48.     The Manual contains a vague and general statement that “each dispute is

different and should be viewed on its own merit,” but the Manual does not provide

instructions on determining which disputes have merit and which do not.

       49.      The Manual contains another vague statement that employees should

“confirm other information as accurate on the dispute,” but the Manual does not explain

what that instruction requires employees to do. When read in context, the instruction

appears limited to confirming a consumer’s basic identifying information against the

information in FCO’s account database regardless of the nature or substance of the

dispute.

       50.     The Manual does not require employees to save or record any of the

information from the E-OSCAR system, including supporting documentation submitted

by consumers, into FCO’s account database. As a result, FCO cannot reliably determine

whether a dispute is identical or related to one it previously received or otherwise review

the dispute history on an account.




                                            10
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 11 of 26



      51.      In establishing the Manual in 2010, FCO did not consider and incorporate

appropriate guidelines from Appendix E of Regulation V, 12 C.F.R. Part 1022, which is

the implementing regulation for the FCRA. Specifically, FCO did not:

            a. establish and implement policies reasonably designed to promote the

               objective of conducting reasonable investigations of consumer disputes

               and taking appropriate actions based on the outcome of such

               investigations;

            b. address the following specific, appropriate components in developing its

               policies and procedures:

                   i. establishing and implementing appropriate internal controls

                      regarding the accuracy and integrity of information about

                      consumers furnished to consumer reporting agencies, such as by

                      implementing standard procedures and verifying random samples

                      of information provided to consumer reporting agencies;

                  ii. training staff that participates in activities related to the furnishing

                      of information about consumers to consumer reporting agencies to

                      implement the policies and procedures;

                 iii. conducting reasonable investigations of disputes;

                  iv. conducting a periodic evaluation of its own practices, consumer

                      reporting agency practices of which the furnisher is aware,

                      investigations of disputed information, means of communication,

                      and other factors that may affect the accuracy and integrity of

                      information furnished to consumer reporting agencies; and




                                              11
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 12 of 26



             c. identify practices or activities that can compromise the accuracy or

                integrity of information furnished, such as by:

                    i. reviewing FCO’s historical records relating to accuracy or integrity

                        or to disputes;

                   ii. considering the types of errors, omissions, or other problems that

                        may have affected the accuracy or integrity of information FCO has

                        furnished; and

                  iii. considering feedback received from consumer reporting agencies,

                        consumers, or FCO staff.

         For at Least Seven Years, FCO Did Not Review or Update the
                      Manual to Ensure its Effectiveness

       52.      Between November 2010 and at least December 2017, FCO did not revise

the Manual, while continuing to distribute the Manual to its employees as guidance for

how to do their jobs.

       53.      Between November 2010 and at least December 2017, FCO did not seek to

determine whether the instructions in the Manual were effective in leading employees to

conduct reasonable investigations of indirect disputes. Specifically, FCO did not audit

the work of its dispute-handling employees to determine whether they were following

the policy and, if so, whether that resulted in reasonable investigations of disputes. More

generally, FCO did not audit the work of its employees to determine whether they were

complying with the FCRA.

       54.      FCO did not update the Manual in response to two instances of major

technical changes to E-OSCAR in 2013 and 2016 that significantly changed the process




                                              12
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 13 of 26



of responding to indirect disputes. Instead, FCO continued to distribute the out-of-date

Manual to employees to instruct them on how to do their jobs.

       55.    Between November 2010 and at least December 2017, FCO also failed to

update its policies and procedures despite its knowledge that indirect disputes were not

being appropriately investigated. Instead, FCO turned a blind eye to problems.

       56.    For example, FCO received multiple consumer complaints and threats of

lawsuits from 2008 through at least 2014 regarding indirect disputes handled by

Employee A. After each instance, FCO’s compliance manager determined that Employee

A had purported to verify as accurate information that was clearly inaccurate on its face.

       57.    In addition, FCO knew that its dispute-handling employees were not

consistently reviewing the supporting documentation that accompanied certain indirect

disputes.

       58.    Despite this knowledge, FCO made no changes to its policies and

procedures regarding investigations of indirect disputes for at least seven years. Instead,

FCO continued to assign its employees a high workload with little supervision or

guidance. FCO did not further supervise or check the work of Employee A despite

knowing that she was repeatedly verifying false information.

       59.    In establishing and implementing its policies and procedures, FCO did not

consider feedback from consumers including, but not limited to, the consumers who

threatened to sue FCO because their disputes were not investigated.

       60.    In establishing and implementing its policies and procedures, FCO also

failed to consider and incorporate feedback received from at least one NCRA. In 2017,

FCO received an inquiry from that NCRA about FCO’s indirect dispute response trends.

The NCRA observed that FCO had a high rate of verification in response to indirect


                                            13
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 14 of 26



disputes as compared to peer furnishers and asked FCO to review its indirect dispute

handling policies and procedures to determine whether it was verifying information that

should have been modified or deleted.

      61.      FCO did not comply with the NCRA’s request and, instead, responded to

the NCRA with a misleading description of the thoroughness of FCO’s dispute

investigations. Specifically, an FCO manager told the NCRA that FCO obtains original

supporting documentation before taking on any new debt and that FCO reviews such

original documents before responding to indirect disputes.

                       FCO Has Failed to Conduct Reasonable
                         Investigations of Indirect Disputes

      62.      When responding to indirect disputes, FCO employees generally apply the

limited instructions in the Manual.

      63.      In numerous instances, when responding to indirect disputes, FCO

employees have only made a threshold determination that an account was paid. FCO

employees have conducted no investigation of the substance of such disputes before

purporting to verify the disputed information as accurate.

      64.      In numerous instances, when responding to indirect disputes alleging

identity theft, FCO employees have only confirmed that the disputing consumer’s Social

Security number matched what was in FCO’s files before purporting to verify the

disputed information as accurate.

      65.      In other instances of disputes alleging identity theft, FCO employees have

only checked the disputing consumer’s Social Security number and name, or other

unspecified identifying information before purporting to verify the disputed information

as accurate.



                                            14
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 15 of 26



      66.    These circular inquiries in response to identity theft allegations merely

confirm the same information that FCO furnished in the first place. FCO employees

have conducted no further investigation of the disputes before purporting to verify the

disputed information as accurate.

      67.    In numerous instances, when responding to indirect disputes alleging

identity theft, FCO employees have sent consumers blank identity theft affidavits for

completion. FCO has made the receipt of such an affidavit a prerequisite to conducting

more than a cursory investigation of a consumer’s identity theft dispute. In some

instances, FCO employees have conducted no further investigation of the consumers’

disputes before purporting to verify the disputed information as accurate.

      68.    In numerous instances, when responding to indirect disputes that had an

E-OSCAR code reflecting that the consumer disputed the account as “not his/hers” and

that were accompanied by supporting documentation from consumers, FCO employees

have not reviewed or considered the supporting documentation before purporting to

verify the disputed information as accurate.

      69.    In numerous instances, FCO employees have only checked whether the

disputing consumer’s Social Security number matched what was in FCO’s account files

when the question of whether the Social Security number matched was not relevant or

responsive to the subject matter of the consumer’s disputes. In these instances, FCO

employees conducted no further investigation of the consumers’ disputes before

purporting to verify the disputed information as accurate.

      70.    In numerous instances, with respect to disputes alleging identity theft or

fraud or other circumstances under which a reasonable investigation of the dispute

required review of original supporting documentation, FCO employees have purported


                                           15
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 16 of 26



to verify disputed information as accurate without obtaining or reviewing such original

supporting documentation.

      71.    In numerous instances, FCO employees do not appear to have reviewed

FCO’s account files before verifying information as accurate in response to an indirect

dispute. For example, employees have noted that a letter accompanying the consumer’s

dispute in E-OSCAR was the same as one that FCO had previously received, and

subsequently conducted no investigation of the dispute before purporting to verify the

disputed information as accurate. But FCO’s account files show that FCO had not

previously received a letter from that consumer.

             FCO Has Continued Furnishing Disputed Information
                 After Consumers Sent Identity Theft Reports

      72.    In addition to the indirect dispute process discussed above, consumers can

dispute debts by contacting FCO directly.

      73.    In numerous instances, consumers have sent FCO police reports or other

official reports filed by consumers with a federal, state, or law enforcement agency that

have subjected the consumers to criminal penalties for the filing of false information. In

those reports, consumers have alleged that their FCO accounts were the result of

identity theft or fraud. Those documents are “identity theft reports” under FCRA §

603(q)(4) and 12 C.F.R. 1022.3(i).

      74.    FCO has received identity theft reports from consumers via mail at FCO’s

regular address for consumer correspondence, or via email or facsimile at the

instruction of FCO employees.

      75.    In numerous instances, FCO has continued to furnish information

concerning such FCO accounts before or without determining that the account was not



                                            16
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 17 of 26



the result of identity theft or fraud and, therefore, without knowing that the information

is correct. At most, FCO employees have noted that the account was disputed, if it had

not previously been disputed.

   FCO Has Collected Debts in Portfolios With High Rates of Dispute and
             Cancellation Without Substantiating the Debts

       76.      When a consumer indicates that he or she disputes a debt, FCO employees

are instructed to indicate that the account is disputed. But because FCO does not

reasonably investigate many indirect disputes, FCO does not determine whether much

of the disputed information is accurate or verifiable.

       77.      Certain portfolios of debt have been disputed by consumers at rates that

are relatively high compared to the average dispute rate on the portfolios of debt that

FCO collects.

       78.      For the relatively few disputes that FCO does investigate, FCO may seek

additional information from clients. In numerous instances, clients have informed FCO

that they could provide no documentation to support certain debts. For certain

portfolios, the apartment building has been sold and the client is no longer in possession

of the supporting documentation for any of the debts associated with that building. In

other instances, clients have repeatedly failed to produce documents if and when FCO

requests them.

       79.      For certain portfolios, the relatively high rates of consumer disputes and

inability to obtain additional information are warning signs that put FCO on notice that

there may be problems with the accuracy or reliability of the information about the

debts in those portfolios.

       80.      When collecting on certain portfolios of debt that contained warning signs



                                              17
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 18 of 26



as discussed above, FCO has not obtained or reviewed additional information that

would provide a reasonable basis to continue to assert that the active debts in the

portfolio are owed.

       81.    Nonetheless, FCO has made the same express and implied representations

to consumers that the debts were owed when collecting on portfolios of debt with

warning signs as has done for all other portfolios—namely, that FCO had a reasonable

basis for asserting that the debts were owed.

         ROLE OF INDIVIDUAL DEFENDANT MICHAEL E. SOBOTA

       82.    Sobota is the 100% owner of FCO Holding, which, in turn, owns 100% of

FCO, Inc., FCO NE, and FCO WW. He is an officer and director of various FCO entities,

including the chief executive officer, the president, and a director of FCO Holding, FCO

NE, and FCO, Inc.

       83.    At all times material to this Complaint, acting alone or in concert with

others, Sobota has formulated, directed, controlled, or participated FCO’s acts and

practices, including the acts and practices set forth in this Complaint.

       84.    Sobota has ultimate authority and exercised unilateral managerial control

over FCO’s policies, procedures, and strategic decisions, including with respect to the

collection of debt and the handling of consumer disputes.

       85.    According to FCO, Sobota is responsible for “determining, implementing,

and ensuring” FCO’s policies and procedures, including FCO’s Manual.

       86.    Sobota is the only person with authority to change FCO’s policies and

procedures.

       87.    As FCO’s sole shareholder, CEO, and president, Sobota has unilateral

financial control over FCO and has received personal financial gain from the illegal


                                            18
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 19 of 26



practices discussed herein.

          THE FAIR CREDIT REPORTING ACT AND REGULATION V

                                        COUNT I

                         (FCO’s violations of Regulation V)

       88.    The Bureau incorporates by reference the allegations contained in

Paragraphs 1-87 of this Complaint.

       89.    The Furnisher Rule, Part E of Regulation V, requires in 12 C.F.R. § 1022.42

that a furnisher of consumer information:

              a.     establish and implement reasonable written policies and

                     procedures regarding the accuracy and integrity of the information

                     relating to consumers that it furnishes to a consumer reporting

                     agency, which must be appropriate to the nature, size, complexity,

                     and scope of the furnisher’s activities;

              b.     consider and incorporate the appropriate guidelines set forth in

                     Appendix E of 12 C.F.R. Part 1022 in developing such policies and

                     procedures; and

              c.     review such policies and procedures periodically and update them

                     as necessary to ensure their continued effectiveness.

       90.    FCO has failed to establish or implement reasonable written policies and

procedures regarding the accuracy and integrity of the information FCO furnished to

consumer reporting companies, specifically with respect to FCO’s handling of indirect

disputes. Instead, FCO’s Manual, which was authorized by Sobota, directed employees

to conduct perfunctory and inadequate investigations of indirect disputes and is not

appropriate to the nature, size, complexity, or scope of FCO’s furnishing activities.


                                             19
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 20 of 26



      91.    FCO has failed to consider or incorporate the appropriate guidelines set

forth in Appendix E of 12 C.F.R. Part 1022 in developing its policies and procedures

regarding the handling of indirect disputes.

      92.    For at least seven years, FCO failed to review its indirect dispute handling

policies and procedures and update them as necessary to ensure their continued

effectiveness. Instead, despite knowing that its policies and procedures were outdated

and ineffective, FCO continued to distribute the same policies and procedures to

employees as guidance for how to do their jobs.

      93.    Therefore, FCO has violated 12 C.F.R. § 1022.42.

                                       COUNT II

                    (FCO’s violations of the CFPA based on its
                           violations of Regulation V)

      94.    The Bureau incorporates by reference the allegations contained in

Paragraphs 1-87 of this Complaint.

      95.    The CFPA defines “Federal consumer financial law” to include most

provisions of the Fair Credit Reporting Act and to include its implementing regulation,

Regulation V. 12 U.S.C. § 5481(12)(F), (14).

      96.    The FCO entities are “covered persons” under the CFPA. 12 U.S.C.

§ 5481(6).

      97.    Under the CFPA, a covered person’s violation of a Federal consumer

financial law, which includes enumerated consumer laws and rules thereunder, violates

the CFPA. 12 U.S.C. §§ 5536(a)(1)(A), 5481(14).

      98.    FCO’s violations of Regulation V, described in Count I, constitute

violations of § 1036(a)(1)(A) of the CFPA. 12 U.S.C. § 5536(a)(1)(A).



                                           20
           Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 21 of 26



                                         COUNT III

                       (FCO’s violations of FCRA § 623(b)(1))

       99.     The Bureau incorporates by reference the allegations contained in

Paragraphs 1-87 of this Complaint.

       100.    Under § 623(b)(1) of the FCRA, when a furnisher of information to a CRA

receives a notice of dispute regarding the completeness or accuracy of the reported

information from a CRA in accordance with the provisions of § 611(a)(2) of the FCRA,

the furnisher is required to conduct a reasonable investigation and review all relevant

information provided by the CRA. The furnisher must then report the results of the

investigation to the CRA.

       101.    In numerous instances, FCO has not conducted a reasonable investigation,

or any investigation, when it has received a notice of dispute from a CRA under the

provisions of § 611(a)(2) of the FCRA.

       102.    In addition, in numerous instances, FCO has not reviewed all relevant

information provided by the CRA when it has received a notice of dispute from a CRA

under the provisions of § 611(a)(2) of the FCRA.

       103.    Therefore, FCO has violated § 623(b)(1) of the FCRA, 15 U.S.C. § 1681s-

2(b)(1).




                                            21
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 22 of 26



                                       COUNT IV

                    (FCO’s violations of the CFPA based on its
                        violations of FCRA § 623(b)(1))

       104.   The Bureau incorporates by reference the allegations contained in

Paragraphs 1-87 of this Complaint.

       105.   The CFPA defines “Federal consumer financial law” to include most

provisions of the Fair Credit Reporting Act and to include its implementing regulation,

Regulation V. 12 U.S.C. § 5481(12)(F), (14).

       106.   The FCO entities are “covered persons” under the CFPA. 12 U.S.C.

§ 5481(6).

       107.   Under the CFPA, a covered person’s violation of a Federal consumer

financial law, which includes enumerated consumer laws and rules thereunder, violates

the CFPA. 12 U.S.C. §§ 5536(a)(1)(A), 5481(14).

       108.   FCO’s violations of FCRA § 623(b)(1), described in Count III, constitute

violations of § 1036(a)(1)(A) of the CFPA. 12 U.S.C. § 5536(a)(1)(A).

                                        COUNT V

                    (FCO’s violations of FCRA § 623(a)(6)(B))

       109.   The Bureau incorporates by reference the allegations contained in

Paragraphs 1-87 of this Complaint.

       110.   Section 623(a)(6)(B) of the FCRA specifies that a furnisher, upon receipt

of an “identity theft report” sent to the address specified by the furnisher for receiving

such reports, “may not furnish such information that purports to relate to the consumer

to any consumer reporting agency, unless the furnisher subsequently knows or is

informed by the consumer that the information is correct.”



                                             22
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 23 of 26



      111.    In numerous instances, FCO has received identity theft reports from

consumers relating to account information furnished by FCO. FCO has continued

furnishing information about those accounts before or without conducting an

investigation into the accuracy of the information FCO was furnishing. Instead, FCO has

only marked the accounts as disputed. As a result, FCO has furnished such information

without knowing whether it was correct.

      112.    Therefore, FCO has violated § 623(a)(6)(B) of the FCRA, 15 U.S.C. § 1681s-

2(a)(6)(B).

                                      COUNT VI

                  (FCO’s violations of the CFPA based on their
                      violations of FCRA § 623(a)(6)(B))

      113.    The Bureau incorporates by reference the allegations contained in

Paragraphs 1-87 of this Complaint.

      114.    The CFPA defines “Federal consumer financial law” to include most

provisions of the Fair Credit Reporting Act and to include its implementing regulation,

Regulation V. 12 U.S.C. § 5481(12)(F), (14).

      115.    The FCO entities are “covered persons” under the CFPA. 12 U.S.C.

§ 5481(6).

      116.    Under the CFPA, a covered person’s violation of a Federal consumer

financial law, which includes enumerated consumer laws and rules thereunder, violates

the CFPA. 12 U.S.C. §§ 5536(a)(1)(A), 5481(14).

      117.    FCO’s violations of FCRA § 623(a)(6)(B), described in Count V, constitute

violations of § 1036(a)(1)(A) of the CFPA. 12 U.S.C. § 5536(a)(1)(A).




                                           23
        Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 24 of 26



                   FAIR DEBT COLLECTION PRACTICES ACT

                                      COUNT VII

                   (All Defendants’ violations of FDCPA § 807)

      118.   The Bureau incorporates by reference the allegations contained in

Paragraphs 1-87 of this Complaint.

      119.   Sections 807 and 807(10) of the FDCPA, 15 U.S.C. § 1692e, e(10), prohibit

debt collectors from using any false, deceptive, or misleading representation or means in

connection with the collection of any debt.

      120.   In numerous instances, in connection with the collection of debts,

Defendants, directly or indirectly, expressly or by implication, have represented that

they have a reasonable basis to assert that consumers owed certain debts.

      121.   In truth and in fact, in numerous instances, the representations set forth

in paragraph 120 were false, deceptive, or misleading at the time the representations

were made because Defendants did not have a reasonable basis to assert that the

consumers owed those debts, based on their past course of dealing with specific

portfolios of debts. For example, warning signs such as a high rate of consumer disputes

and an inability to obtain documentation for the portfolio when attempting to resolve

disputes have indicated that certain portfolios had widespread problems such as

unreliable or missing data or debts that otherwise could not be substantiated.

Nonetheless, Defendants have continued to represent that consumers owed the claimed

amounts on existing and new debts in the portfolios without obtaining or reviewing

additional information that would provide a reasonable basis for such claims.




                                              24
          Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 25 of 26



       122.   In doing so, Defendants have used false, deceptive, or misleading

representations or means to collect or attempt to collect any debt, in violation of §§ 807

and 807(10) of the FDCPA, 15 U.S.C. § 1692e, 1692e(10).

       123.   Therefore, Defendants have violated §§ 807 and 807(10) of the FDCPA, 15

U.S.C. § 1692e, § 1692e(10).

                                PRAYER FOR RELIEF

       WHEREFORE, the Bureau requests that the Court, as permitted by 12 U.S.C.

§ 5565:

           a. permanently enjoin Defendants from committing future violations of the

              FCRA, Regulation V, the FDCPA, and the CFPA, and enter such other

              injunctive relief as appropriate;

           b. impose civil money penalties against Defendants;

           c. award such relief as the Court finds necessary to redress injury to

              consumers resulting from Defendants’ violations of the CFPA, FCRA,

              Regulation V, and FDCPA, including but not limited to refund of moneys

              paid, restitution, disgorgement or compensation for unjust enrichment,

              and payment of damages;

           d. order Defendants to pay the Bureau’s costs incurred in connection with

              proceeding with this action; and

           e. award additional relief as the Court may determine to be just and proper.




                                             25
       Case 8:19-cv-02817-GJH Document 1 Filed 09/25/19 Page 26 of 26



Dated: September 25, 2019

                                   Respectfully submitted,

                                   CARA M. PETERSEN
                                   Acting Enforcement Director
                                   DAVID M. RUBENSTEIN
                                   Deputy Enforcement Director
                                   THOMAS KIM
                                   Assistant Deputy Enforcement Director

                                   __/s/_Jessica Rank Divine_________
                                   Jessica Rank Divine (District of Maryland Bar
                                   No. 810852; New Y ork Bar No. 4544573)
                                   Carl L. Moore (District of Maryland Bar No.
                                   811325; Maryland Attorney No. 0912160268)
                                   Enforcement Attorneys
                                   Bureau of Consumer Financial Protection
                                   1700 G Street, NW
                                   Washington, DC 20552
                                   Telephone (Divine): 202-435-7863
                                   Telephone (Moore): 202-435-9107
                                   Fax: 202-435-7722
                                   jessica.divine@cfpb.gov
                                   carl.moore@cfpb.gov

                                   Attorneys for the Bureau of Consumer
                                   Financial Protection




                                     26
